✎AO 187 (Rev. 7/87) Exhibit and Witness List


                                                 UNITED STATES DISTRICT COURT
                                Western                                                DISTRICT OF                                        Virginia


                                      USA
                                                                                                                 EXHIBIT AND WITNESS LIST
                                        V.
                        Daley, Miselis, Gillen                                                                         Case Number: 3:18CR25

PRESIDING JUDGE                                                    PLAINTIFF’S ATTORNEY                                      DEFENDANT’S ATTORNEY
 Norman K. Moon                                                     Kavanaugh,Cullen,                                        Lorish/Heblich/Cox/Eustis
TRIAL DATE (S)                                                     COURT REPORTER                                            COURTROOM DEPUTY
 7/19/2019                                                          Sonia Ferris                                             H. Wheeler
 PLF.      DEF.         DATE
                                       MARKED ADMITTED                                                   DESCRIPTION OF EXHIBITS* AND WITNESSES
 NO.       NO.        OFFERED

   1                  7/19/2019             X             X         Photo Rise Above Twitter Page                                                 Cappuzzo

   2                  7/19/2019             X             X         Photo Rise Above Twitter Page                                                 Cappuzzo

  4A                  7/19/2019             X             X         Excerpts of text messages from Miselis phone                                  Cappuzzo

   5                  7/19/2019             X             X         Photo from Huntington Beach Rally                                             Cappuzzo

   6                  7/19/2019             X             X         Photo of Benjamin Daley                                                       Cappuzzo

   7                  7/19/2019             X             X         Photo from Rise Above Twitter Page                                            Cappuzzo

   8                  7/19/2019             X             X         Rental agreement for Van Rental LA Airport -Daley                             Cappuzzo

   9                  7/19/2019             X             X         Financial records Daley                                                       Cappuzzo

  10                  7/19/2019             X             X         Photo of Defendants in Van                                                    Cappuzzo

  11                  7/19/2019             X             X         Photo of Defendants at MLK Park Berkeley                                      Cappuzzo

  12                  7/19/2019             X             X         Photo of Rally at MLK Park                                                    Cappuzzo

  13                  7/19/2019             X             X         Photo at Berkeley Rally                                                       Cappuxxo

  15                  7/19/2019             X             X         Photo at Berkeley Rally - Daley                                               Cappuzzo

  16                  7/19/2019             X             X         Video Berkeley Riots                                                          Cappuzzo

  17                  7/19/2019             X             X         Photo of Daley                                                                Cappuzzo

  18                  7/19/2019             X             X         Photo of Gillen assaulting individual                                         Cappuzzo

  19                  7/19/2019             X             X         Chats between Gillen and another individual                                   Cappuzzo

  4B                  7/19/2019             X             X         Text message from Miselis to another individual                               Cappuzzo

  20                  7/19/2019             X             X         Video Berkeley Riots                                                          Cappuzzo

  21                  7/19/2019             X             X         Photo of street                                                               Cappuzzo

   22                 7/19/2019             X             X         Photo of Daley in street                                                      Cappuzzo

  23                  7/19/2019             X             X         Photo of Daley in street kicking                                              Cappuzzo
* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                                     Page 1 of    14   Pages

        Case 3:18-cr-00025-NKM-JCH Document 156 Filed 07/24/19 Page 1 of 4 Pageid#: 1029
✎AO 187A (Rev. 7/87)              EXHIBIT AND WITNESS LIST – CONTINUATION
                                                                                                     CASE NO.
                    USA                   vs.        DALEY ET AL                                                3:18CR25
 PLF.    DEF.     DATE
                            MARKED ADMITTED                                  DESCRIPTION OF EXHIBITS AND WITNESSES
 NO.     NO.    OFFERED

 4C             7/19/2019     X       X         Excerpt of text messages of Miselis                                    Cappuzzo


 72             7/19/2019     X       X         Photo of xray of Miselis' hand                                         Cappuzo

 4D             7/19/2019     X       X         Excerpt of text message between Daley and Miselis                      Cappuzzo

 24             7/19/2019     X       X         Photo of book burning, Daley and Gillen                                Cappuzzo

 25             7/19/2019     X       X         Photo of Daley at book burning                                         Cappuzzo

 26             7/19/2019     X       X         Photo of Miselis, Daley and Gillen at book burning                     Cappuzzo

 27             7/19/2019     X       X         Photo of fire pit at book burning                                      Cappuzzo

 28             7/19/2019     X       X         Photo of books at book burning                                         Cappuzzo

 4E             7/19/2019     X       X         Excerpt of text messages Miselis and another individual                Cappuzzo

  4F            7/19/2019     X       X         Excerpt of text between Daley and Miselis                              Cappuzzo

 29             7/19/2019     X       X         Flight records for Ben Daley 8/11                                      Cappuzzo

 30             7/19/2019     X       X         Flight records for Miselis                                             Cappuzzo

 31             7/19/2019     X       X         Flight records for Gillen                                              Cappuzzo

 32             7/19/2019     X       X         Flight records for White                                               Cappuzzo

 33             7/19/2019     X       X         Walmart receipt Daley                                                  Cappuzzo

 4G             7/19/2019     X       X         Excerpt of text messages Miselis and Daley                             Cappuzzo

 34             7/19/2019     X       X         Walmart receipt Miselis                                                Cappuzzo

 35             7/19/2019     X       X         Photo of torch march at UVA                                            Cappuzzo

 36             7/19/2019     X       X         Photo -close up of 35                                                  Cappuzzo

 37             7/19/2019     X       X         Photo of torch rally base of statue                                    Cappuzzo

  38            7/19/2019     X       X         Video at torch rally                                                   Cappuzzo

 39             7/19/2019     X       X         Photo from overhead of rally White, Gillen, Daley                      Cappuzzo


 40             7/19/2019     X       X         Video at torch rally                                                   Cappuzzo

  41            7/19/2019     X       X         Video from go-pro Miselis                                              Cappuzzo

 42             7/19/2019     X       X         Photo Gillen, Daley, Miselis 2nd Street                                Cappuzzo

 43             7/19/2019     X       X         Video from 2nd Street                                                  Cappuzzo

 44             7/19/2019     X       X         Photo of individuals in crowd                                          Cappuzzo


                                                                                                Page      2       of    4    Pages

        Case 3:18-cr-00025-NKM-JCH Document 156 Filed 07/24/19 Page 2 of 4 Pageid#: 1030
✎AO 187A (Rev. 7/87)              EXHIBIT AND WITNESS LIST – CONTINUATION
                                                                                                    CASE NO.
                 USA                      vs.          DALEY ET AL                                       3:18CR25
 PLF.    DEF.     DATE
                            MARKED ADMITTED                                    DESCRIPTION OF EXHIBITS AND WITNESSES
 NO.     NO.    OFFERED

 45             7/19/2019     X       X         Photo of Daley hitting someone                                         Cappuzzo


 49             7/19/2019     X       X         Photo of Daley                                                         Cappuzzo

 50             7/19/2019     X       X         Photo of Miselis in red hat                                            Cappuzzo

 51             7/19/2019     X       X         Photo of Miselis kicking someone on ground                             Cappuzzo

 52             7/19/2019     X       X         Photo of Miselis kicking                                               Cappuzzo

 53             7/19/2019     X       X         Photo of White head-butting with Daley                                 Cappuzzo

 54             7/19/2019     X       X         Photo of individual                                                    Cappuzzo

 55             7/19/2019     X       X         Photo of Daley choking individual                                      Cappuzzo

 56             7/19/2019     X       X         Photo of Daley choking female                                          Cappuzzo

 57             7/19/2019     X       X         Photo of woman on ground                                               Cappuzzo

 58             7/19/2019     X       X         Video from National Geographic                                         Cappuzzo

 59             7/19/2019     X       X         Photo showing Miselis hitting woman                                    Cappuzzo

 60             7/19/2019     X       X         Video showing aftermath of 2nd street altercation                      Cappuzzo

 61             7/19/2019     X       X         Excerpt of text by Gillen 8/12/2017                                    Cappuzzo

  67            7/19/2019     X       X         Photo of Miselis                                                       Cappuzzo

 62             7/19/2019     X       X         Video from Miselis go-pro 8/12/17                                      Cappuzzo

 63             7/19/2019     X       X         Video from Miselis go-pro 8/12/17                                      Cappuzzo

 68             7/19/2019     X       X         Photo of Daley                                                         Cappuzzo

 69             7/19/2019     X       X         Photo of Daley making throat slashing motion                           Cappuzzo

 64             7/19/2019     X       X         Video Miselis hitting                                                  Cappuzzo

 65             7/19/2019     X       X         Photo of Miselis hitting                                               Cappuzzo

  66            7/19/2019     X       X         Photo of Miselis hitting individual                                    Cappuzzo


 4J             7/19/2019     X       X         Excerpt of text messages Daley and Miselis                             Cappuzzo

 91             7/19/2019     X       X         Photo of defendants in Park                                            Cappuzzo

 52             7/19/2019     X       X         Photo Miselis kicking victim                                           Cappuzzo

  56            7/19/2019     X       X         Photo of Daley choking victim                                          Cappuzzo

  4i            7/19/2019     X       X         Excerpt of text between Daley and Miselis 8/16/17                      Cappuzzo


                                                                                                 Page     3     of     4     Pages

        Case 3:18-cr-00025-NKM-JCH Document 156 Filed 07/24/19 Page 3 of 4 Pageid#: 1031
✎AO 187A (Rev. 7/87)              EXHIBIT AND WITNESS LIST – CONTINUATION
                                                                                                     CASE NO.
                USA                       vs.         DALEY ET AL                                               3:18CR25
 PLF.    DEF.     DATE
                            MARKED ADMITTED                                   DESCRIPTION OF EXHIBITS AND WITNESSES
 NO.     NO.    OFFERED

 70             7/19/2019     X       X         Excerpt of Testimony                                                  Cappuzzo


  71            7/19/2019     X       X         Photo of Daley at bar                                                 Cappuzzo

 93             7/19/2019     X       X         Statement of Offense Thomas Gillen                                    Cappuzzo

 94             7/19/2019     X       X         Statement of Offense Michael Miselis                                  Cappuzzo

 95             7/19/2019     X       X         Statement of Offense Benjamin Daley                                   Cappuzzo

 73             7/19/2019     X       X         Photo from Miselis' phone                                             Meyer

 85             7/19/2019     X       X         Photo of Gillen from Miselis's phone                                  Meyer

 86             7/19/2019     X       X         Photo Gillen shooting rifle from Miselis's phone                      Meyer

  47            7/19/2019     X       X         Series of images 8/12 riot from Ben Daley's Iphone                    Meyer

  48            7/19/2019     X       X         Daley assaulting victim from Daley's phone                            Meyer

 75             7/19/2019     X       X         Photo of banner from Daley's phone                                    Meyer

  76            7/19/2019     X       X         Photo of banner from Daley's phone                                    Meyer

 77             7/19/2019     X       X         Photo of victim from Daley's phone                                    Meyer

 79             7/19/2019     X       X         Excerpt of text message Daley and family member                       Meyer

  80            7/19/2019     X       X         Text message from Daley's laptop                                      Meyer

 81             7/19/2019     X       X         Photo of sign from Gillen phone                                       Meyer

  82            7/19/2019     X       X         Photo of Gillen with sign from Gillen phone                           Meyer

 83             7/19/2019     X       X         Photo of Gillen KKK from Gillen phone                                 Meyer

 84             7/19/2019     X       X         Photo of Gillen holding assault rifle from Gillen phone               Meyer

 87             7/19/2019     X       X         Video clip of defendants firing assault rifles                        Meyer

 89             7/19/2019     X       X         Video of defendants firing assault rifles                             Meyer

 90             7/19/2019     X       X         Video of defendants firing assault rifles out of vehicles             Meyer


          1     7/19/2019     X       X         Video from National Geographic




                                                                                                   Page
                                                                                                            4    of   4       Pages

        Case 3:18-cr-00025-NKM-JCH Document 156 Filed 07/24/19 Page 4 of 4 Pageid#: 1032
